DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 19, and 20 are amended.    Claims 6 and 7 are cancelled. Claims 1-5 and 8-20 are pending.  

Response to Amendment
The Amendment by Applicants’ representative Mr. Dennis C. Rodgers on 08/09/2022 has been entered.   

Response to Arguments/Amendments
Claim rejection under 35 U.S.C.§112(b)
 
Applicant’s amendment to claim 1 overcomes the rejection of claims 1-5, 8-9, 13-14, and 19-20.  The rejection is withdrawn.  
Applicant’s argument over the rejection of claim 8 for containing the term “corrosion inhibitor” with the support of the EXHIBIT A for the examples of corrosion inhibitor to control reactor corrosion has been considered, and persuasive.  The rejection of claim 8 is withdrawn.

Claim rejection under 35 U.S.C.§103(a)
 
Applicant’s amendment and argument are sufficient to overcome the rejection.  The rejection is hereby withdrawn.


Examiner's Amendment
An Examiner's amendment to the record with authorization by Applicants’ representative Mr. Ram Sabnis on 08/12/2022 appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as following:

CANCEL Claims 10 and 15.

	
Rejoinder
Claims 1-5, 8-9, 13-14, and 19-20 are direct to an allowable product. Pursuant to the procedures set forth in MPEP §821.04(B), claims 11-12 and 16-18 drawn to methods for using the product of claim 1 are rejoined for further examination. Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement as set forth in the Office action mailed on 06/16/2021 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusions
Claims 1-5, 8-9, 11-14, and 16-20 are allowed.

		
	Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731